Citation Nr: 1525186	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  11-19 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1952 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, but came to the Board from the Los Angeles, California RO.

In February 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities, including the residuals of a laminectomy, sinusitis with rhinitis, hypertension, and bursitis of the left shoulder, have met the percentage requirements for the award of a schedular TDIU, and competent evidence of record indicates that the nature and severity of these disabilities as likely as not prevent him from obtaining and retaining substantially gainful employment consistent with his educational background and work experience.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for the award of a TDIU have been met.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

The Veteran asserts that he is unable to work due to his service-connected disabilities.  The Veteran is service connected for the residuals of a 1984 laminectomy as well as sinusitis with rhinitis, hypertension, bursitis of the left shoulder, the residuals of a fracture of the left fifth finger and a dislocation of the right fifth finger, hemorrhoids, and a urethral stricture.  

VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§  3.340, 3.341, 4.16.  

Under the applicable regulations, a TDIU may be granted only when it is established  that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. §  4.16(a), consideration of a TDIU is warranted if a veteran has a single disability rated 60 percent or more or multiple disabilities with a combined rating of 70 percent or more, provided that at least one disability is rated 40 percent or more.  

The Veteran is currently rated 80 percent disabled overall; his highest single rating is 60 percent for laminectomy residuals.  He is therefore eligible for a TDIU under 38 C.F.R. §  4.16(a).  

At his February 2015 Board hearing, the Veteran and his son testified that the appellant worked as a data clerk for the Federal Electric Corporation from the end of his active duty service until 1984, when he underwent a laminectomy and subsequently became unable to perform the duties of his position.  The Veteran then attempted to run a housecleaning business with his spouse but was unable to meet the physical demands of that occupation as well.  The Veteran testified that he has not worked since the end of the housecleaning business and has no education or training other than four years of high school and one year of college.  

The Veteran has submitted two medical opinions in support of his claim.  In November 2009, the Veteran's treating VA neurologist opined that, because of the appellant's "severe disabling chronic back pain," "he should be classified as totally disabled, permanent and stationary, from any compensatory work."  In April 2015, the Veteran's treating private physician opined that the appellant's hypertension, back injury and right shoulder and arm pain "have rendered [him] incapable of obtaining and sustaining sedentary and physical gainful employment." 

The Veteran is eligible for a TDIU under 38 C.F.R. §  4.16(a) and both of the pertinent medical opinions of record are in support of the claim.  Given the Veteran's limited educational and occupational experience, along with the significant occupational impairment caused by the residuals of his laminectomy, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's service-connected conditions render him unemployable under the applicable regulations.  As reasonable doubt must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. §  5107(b); 38 C.F.R. §  3.102.  

ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.  

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


